F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                            NOV 4 2003
                               TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                              Clerk

 UNITED STATES OF AMERICA,
             Plaintiff-Appellee,                        No. 02-2158
 v.                                              (D.C. No. CR-00-410-JP)
 MELVIN H. NELSON,                                   (D. New Mexico)
             Defendant-Appellant.


                          ORDER AND JUDGMENT *


Before TACHA, Chief Circuit Judge, McKAY and McCONNELL, Circuit
Judges.




      After examining the briefs and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      Defendant appeals his conviction by jury for Conspiracy and Possession

with Intent to Distribute More Than 100 Kilograms of Marijuana in violation of



      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
21 U.S.C. §§ 841(a)(1) and (b)(1)(B) (Counts I and II) and for Carrying and

Possessing a Firearm During and in Relation to and Furtherance of a Drug

Trafficking Crime in violation of 18 U.S.C. § 924(c)(1)(A). Counts I and II

resulted in a sentence of 78 months at the lowest end of the guideline range based

on a criminal history category of I and a total offense level of 28. Count III

resulted in a mandatory minimum sentence of 60 months to run consecutively,

resulting in a total sentence of 138 months of imprisonment.

      Trial counsel withdrew after sentencing, and a new attorney was appointed

to represent Appellant on appeal. Appellate Counsel filed a brief following the

mandate of Anders v. California, 386 U.S. 738 (1967). This filing included all

the appropriate notices to Appellant. Counsel filed a simultaneous Motion to

Withdraw. Appellant has not notified this court that he has new counsel.

      Appellant has filed several motions and other exhibits and explanatory

material pro se. However, he has not identified any issues on appeal. Our review

of the record reveals that the district court appointed Appellant three different

attorneys at various stages of his case, one of which reviewed his case for

meritorious appellate issues. Our review of the record, Appellate Counsel’s

Anders’ brief, and all of Appellant’s filings has not revealed any meritorious

issues on appeal. Appellant’s main claim seems to be that the wrong result was

reached at trial because he is innocent. While we are moved by the letters from


                                         -2-
Appellant’s sisters and friends, we can find nothing in the record to support

overturning the jury’s conviction.

      Appellant filed two motions with our court to compel his attorney to send

him copies of “all transcripts, files, records, and documents” relating to his case.

Response to Government’s Notice at 2. Appellant admits that he received the

transcripts and the Presentencing Report. Id.; Def.-Aplt. Excerpt of Rec., Ex. 1,

at 10. Additionally, Appellate Counsel states that he “furnished Appellant with

copies of the record.” Aplt. Opening Br. at 12.

      While we are mindful of our obligation to construe pro se claims liberally,

we are not free to assume the role of advocate for the pro se litigant. Barnett v.

Hargett, 174 F.3d 1128, 1133 (10th Cir. 1999). To the extent that Appellant is

claiming ineffective assistance of counsel, we hold that these claims are invalid.

      To prevail on an ineffective assistance of counsel claim, a Petitioner
      must demonstrate both deficient performance and prejudice. See
      Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 80 L.
      Ed.2d 674 (1984). A showing of deficient performance requires that
      counsel made such serious errors that he was not functioning as the
      “counsel” guaranteed by the Sixth Amendment; prejudice requires
      that these errors deprive the Petitioner of a fair trial with a reliable
      result. See id. In the context of omitting an issue on appeal, this
      means failing to raise an issue obvious from the trial record and one
      that probably would have resulted in reversal.

Id. at 1135. Our review of the record does not reveal that either Appellant’s trial

or appellate counsel “made such serious errors” as to deprive Appellant from his

Sixth Amendment right to counsel. Additionally, we could not find “an issue

                                          -3-
obvious from the trial record . . . that probably would have resulted in reversal”

such that Appellate Counsel was ineffective.

      Counsel’s Motion to Withdraw is GRANTED. Appellant’s Motion

Objecting to Deputy Clerk’s Letter (renewing his Motion to Compel Counsel for

Copies) is DENIED. Appellant’s request for appointment of counsel is DENIED.

The conviction and sentence are AFFIRMED.



                                               Entered for the Court


                                               Monroe G. McKay
                                               Circuit Judge




                                         -4-